 



TRICO INCENTIVE BONUS PLAN



This Trico Marine Services, Inc. Annual Incentive Plan (the "Plan") is adopted
by Trico Marine Services, Inc., a Delaware corporation (the "Company"). The
terms of the Plan have been approved by the Company's Board of Directors and are
as follows:



 I. Purpose

The Plan is designed to increase shareholder value through effective use of
performance-based bonus awards. The Plan is intended to advance the best
interests of the Company and its subsidiaries by providing key employees with
additional incentives through the grant of cash awards based on the performance
of the Company and the individual employee, thereby increasing the personal
stake of such employees in the continued success and growth of the Company and
encouraging them to remain in the employ of the Company.

Term

The effective date of this Plan is January 1, 2006. The Plan will remain in
effect for successive fiscal years beginning on January 1, 2006 (each, a "Plan
Year").

Eligibility

The participants in this Plan shall be those employees of the Company who have
been selected by the CEO, and are approved by the Compensation Committee of the
Company's Board of Directors (the "Compensation Committee"). Notwithstanding the
foregoing, eligible employees must have been full-time employees with the
Company or any of its subsidiaries for at least three months of the Plan Year
and remain employed on a full-time basis through the bonus payment date for such
Plan Year. Directors who are not employees of the Company shall not be eligible
to participate in the Plan.

Change in Eligibility Status

In making decisions regarding employees' participation in the Plan, the CEO may
consider any factors that he or she may consider relevant. The following
guidelines are provided as general information regarding employee status changes
upon the occurrence of the events described below, provided that recommendation
to include an employee in the Plan originates from the CEO:

New hire, Transfer, Promotion
. A newly hired, transferred or promoted employee selected and approved as a
Participant in the Plan after March 1 of the Plan Year may participate in the
Plan on a pro rata basis as of the date the Participant was approved into the
Plan. A newly hired, transferred or promoted employee selected and approved as a
Participant in the Plan prior to March 1 of the Plan Year may participate based
on a full Plan Year.
Demotion
. An Incentive Award will generally not be made to an employee who has been
demoted during the Plan Year because of performance.
Termination
. An Incentive Award will generally not be made to any Participant whose
services are terminated prior to the payment of the Incentive Award for reasons
of misconduct, failure to perform or other cause.
Resignation
. An Incentive Award will generally not be made to any Participant who resigns
for any reason, including retirement, before the Incentive Award is made.
However, if the Participant has voluntarily terminated his or her employment
with the Company's consent, the Participant may be considered for a pro rata
Incentive Award, provided the Participant otherwise qualifies for the Incentive
Award.
Death and Disability
. A Participant whose status as an active employee is changed prior to the
payment of the Incentive Award for any reason other than the reasons cited above
may be considered for a pro rata Incentive Award, provided the Participant
otherwise qualifies for the Incentive Award. In the event that an Incentive
Award is made on behalf of an employee who has terminated employment by reason
of death, any such payments or other amounts due will generally be paid to the
Participant's estate.

The above guidelines are subject to the terms of any applicable severance or
similar agreements. Nothing in the Plan shall confer any right to any employee
to continue in the employ of the Company.

Performance-Based Bonus Awards

Subject to the following provisions, the CEO will determine, and recommend for
approval by the Compensation Committee, a Performance-Based Bonus Award (the
"Award") for selected employees. Each grant of an Award shall specify the amount
and nature of the Award to be received by the employee subject to satisfaction
of specified "Incentive Opportunities" within a specified "Performance Period."

Performance Period
. The Performance Period with respect to each Award shall be the period of time
within which the Incentive Opportunities relating to the Award are to be
achieved. Unless otherwise specified, the Performance Period shall be the
then-current Plan Year relating to the granting of the Award.
Incentive Opportunities
. The CEO will determine, and recommend for approval by the Compensation
Committee, Incentive Opportunities for each Participant. The Incentive
Opportunities will be defined as Incentive Opportunity Zones that represent a
range of threshold, target and maximum performance outcomes for which
incremental increases in performance will result in incremental increases in the
Award. Each Incentive Opportunity Zone will include threshold, target and
maximum incentive opportunities. The Participant's target incentive opportunity
will be based on the Participant's role and responsibilities, and will be
expressed as a percentage of the Participant's base salary. The Participant's
threshold and maximum incentive opportunities will be expressed as a Payout
Multiple of the target incentive opportunity and will also be based on the
Participant's role and responsibilities. The tables set forth on
Exhibit A
outline the target Payout Multiples for certain Participant categories.

The target incentive opportunity as a multiple of base salary, and the resulting
threshold and maximum opportunities will be determined and approved in writing
and kept on file for each Participant.

Performance Goals
. Each Participant shall have specific performance goals (the "Performance
Goals") determined for his or her position for the Plan Year. These Performance
Goals will be based on certain financial and non-financial performance measures
that support the approved business plan of the Company, and should identify how
the Participant will support the achievement of such goals.

Two performance categories will generally be used for each Participant:

Corporate Performance
¾
There will be one or more performance measures with equal or different weights
that may be used within this category, including without limitation any one or
more of the performance criteria described below:

 * Safety
 * Corporate EBITDA versus Plan
 * Return on Capital versus OSV peers
 * Days Sales Outstanding

The Performance Goals for these financial measures will generally be based on
the Company's financial plan for the relevant Plan Year as approved by the Board
of Directors.

Individual Performance
¾
The Individual Performance Goals will generally be based on those established
using the Company's annual performance appraisal system.

The target mix and weighting of the Performance Goals for each Participant will
vary depending on the Participant's role and responsibilities, as set forth on
Exhibit B.

For the financial performance measures, threshold, target and maximum
Performance Goals will be established and aligned within the Participant's
applicable Incentive Opportunity Zone as defined above. The threshold, target
and maximum Performance Goals for these financial measures, based on the
Company's plan for 2006 are set forth on Exhibit C.

The threshold, target and maximum individual Performance Goals will be based on
how well the Participant met the goals established using the Company's annual
performance management system. The Individual Performance Goals will be aligned
within the Participant's applicable Incentive Opportunity Zone. While the
interpretation of how well the Individual Performance Goals are met will be more
subjective than for financial measures, the following descriptions will be used
to interpret individual performance:

 

Exceeds Expectations
-- Defined as performance that consistently exceeds established expectations
regarding the Participant's key individual goals. Performance at this level
creates new standards of performance. Individual performance near or at the
maximum will be achieved if the participant has exhibited "Exceeds Expectations"
performance.
Meets Expectations
- Defined as performance that consistently meets and often exceeds established
expectations regarding the Participant's key individual goals. Individual
performance at target will be achieved if the Participant has exhibited "Meets
Expectations" performance.
Meets Most Expectations
- Defined as performance that often meets established expectations regarding the
Participant's key individual goals, but also requires some development.
Individual performance near or at the minimum will be achieved if the
Participant has exhibited "Meets Most Expectations" performance.
Does Not Meet Expectations
- Defined as performance that does not consistently meet established
expectations regarding the Participant's key individual goals and requires
significant development. Individual performance at this level will result in no
individual annual incentive payment for the Participant.

Minimum Performance Requirements
. There are two minimum performance requirements in order to receive an Award in
accordance with the Plan:
 1. The Minimum Financial Performance Target level set forth on Exhibit C must
    be achieved for Participants to be eligible for the Award.

 

Distributions
. To the extent it has been earned, an Award shall be distributed in cash, and
shall be paid in lump sum to the employee following approval by the Board of
Directors of the Company's Plan Year financial statements. The payment of such
Award shall not be assigned, transferred, mortgaged or otherwise disposed of
prior to actual receipt, and any such attempt shall be null and void.

Administration of the Plan

This Plan shall be administered by the Compensation Committee with oversight by
the Board of Directors. The Compensation Committee shall have the authority to
interpret the provisions of this Plan and make final decisions with respect to
the entitlement of any employee to an Award. The Committee shall also have the
authority to review and approve any proposed amendments to the Plan throughout
the Plan Year. The Committee retains the right to discontinue or amend this Plan
at any time. The Committee may use discretion to adjust the Award levels to
account for events that impact the ability to meet the Incentive Opportunities
described in Section V. The CEO will be responsible for the interpretation and
the day-to-day management of the Plan. The CEO shall also make recommendations
to the Committee for review and approval.

Nothing in this Plan is to be considered a guarantee of an Award. Any decisions
by the Compensation Committee, on behalf of the Board of Directors, are final
and binding on all parties.

Exemption from Liability; Indemnification

The members of the Compensation Committee and the persons acting on behalf of
the Compensation Committee shall be free from liability for their acts,
omissions, and conduct in the administration of the Plan, except for those acts,
omissions and conduct resulting from willful misconduct or lack of good faith.

The Company shall indemnify each member of the Compensation Committee, the
persons acting on behalf of the Compensation Committee and any other employee,
officer or director of the Company against any claims, loss, damage, expense and
liability, by insurance or otherwise, reasonably incurred by the individual in
connection with any action or failure to act by reason of performance of an
authorized duty or responsibility for or on behalf of the Company pursuant to
the Plan unless the same is judicially determined to be the result of the
individual's gross negligence or willful misconduct. The foregoing right shall
be in addition to any other rights to which such person may be entitled to as a
matter of law.



Additional Provisions

Amendments
. The Board of Directors may, in its sole discretion, discontinue the Plan at
any time, or amend it from time to time. The Compensation Committee shall have
the authority to amend any grant to include any provision which, at the time of
such amendment, is authorized under the terms of the Plan; however, no
outstanding Award may be revoked or altered in a manner adverse to the holder
without the written consent of the holder.
No Guaranty of Employment
. The grant of an Award under the Plan shall not constitute an assurance of
continued employment during the Performance Period.
Withholding
. Payments under the Plan shall be net of an amount sufficient to satisfy any
federal, state or local withholding tax liability.

(d) Governing Law. This Plan shall be governed and construed under the laws of
the State of Texas.

 